945 F.2d 92
68 A.F.T.R.2d (RIA) 91-5753, 91-2 USTC  P 50,547
UNITED STATES of America, Plaintiff-Appellee,v.Norbert T. KERWIN, Defendant-Appellant.
No. 91-1017.
United States Court of Appeals,Fifth Circuit.
Oct. 4, 1991.

Norbert T. Kerwin pro se.
John P. Bradford, Asst. U.S. Atty., Marvin Collins, U.S. Atty., Fort Worth, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Texas.
Before WISDOM, HIGGINBOTHAM, and SMITH, Circuit Judges.
PER CURIAM:


1
Norbert Kerwin was convicted of three counts of willful failure to file an income tax return in violation of 26 U.S.C. § 7203.   On appeal, he argues that under the Paperwork Reduction Act of 1980, he cannot be convicted, because that statute provides that "no person shall be subject to any penalty for failing to ... provide information to any agency if the information collection request ... does not display a current control number assigned by the Director [of the Office of Management and Budget]".  44 U.S.C. § 3512.


2
Kerwin asserts that the regulations and instructions concerning the filing of income tax returns do not contain such control numbers.   This issue was considered in United States v. Wunder, 919 F.2d 34, 38 (6th Cir.1990), which held that the Paperwork Reduction Act does not apply to the statutory requirement that a taxpayer must file a return.   Since Kerwin, like the taxpayer in Wunder, was convicted of that statute, which is not an information request, there is no violation of the Paperwork Reduction Act.   For the reasons set forth in Wunder, we AFFIRM.